 CONTRA COSTATIMES327East Bay Newspapers,Inc., d/b/a Contra Costa Timesand San Francisco-Oakland Mailers Union LocalNo. 18,International Typographical Union, Peti-tioner.Case 20-RC-12962March 25, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn November 5, 1975, the Regional Director forRegion 20issueda Decision and Direction of Elec-tion in the above-entitledcasein which she foundappropriate a unit of Employer's mailroom person-nel.'The Regional Director excluded the part-timeinserters,finding that they do not share a sufficientcommunity of interest with the unit employees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8,as amended, the Petitioner filed atimely request for review of the Regional Director'sdecision, contending,inter alia,that, in excluding thepart-time inserters from the unit, the Regional Direc-tormade erroneous findings of fact and departedfrom established Board precedent.On December 4, 1975, the National Labor Rela-tionsBoard by telegraphic order granted the requestfor review regarding the part-time inserters andstayed the election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thisproceeding with respect to the issue under review,and makes the following findings:The Employer is a California corporation with itsmain office and principal place of business located inWalnut Creek, California, where it is engaged in thenewspaper business. The Petitioner sought a unit of"allmailroom personnel" including machine opera-tor, inserters,machine maintenance employees, andaddressograph operators; excluding all other em-ployees, guards, and supervisors as defined in theAct. Contrary to the Petitioner, the Employer wouldexclude from the requested unit part-time inserteremployees. The Employer contends that the part-time insertershave no community of interest withother unit employees because they are casual em-ployees and do not work on a regular or permanentbasis.The Regional Director rejected the Petitioner's re-quest and excluded the part-time inserters, findingthey do not share a sufficient community of interestwith the unit employees. This conclusion was basedupon the facts that part-time inserters receive a lowerrate of pay than full-time mailroom employees, donot receive any of the fringe benefits enjoyed byother unit employees, have a high rate of turnover,perform a function which constitutes a minor portionof the regular duties of mailroom employees, andwork only one-half of a regular shift. We disagreewith the Regional Director's findings as to this groupof employees and, for the reasons stated herein, wefind that certain of the part-time inserters should beincluded in the unit.The record discloses that the Employer employs 25inserters and 1 regular part-time addressograph oper-ator, who is classified as an inserter? Advertising in-sertsare regularly scheduled to be put into theEmployer's newspaper on Tuesday evenings and, ap-proximately 50 percent of the time, inserts are alsoput into newspapers on Wednesday and Saturdayevenings. A list of the 25 inserters is maintained andis used by the Employer to prepare a work scheduleso that inserters know from week to week when theyare to report to work. Jack Gipp, the mailroom fore-man, testified that all 25 inserters work at least 1night a week and that some work 2 or even 3 nights aweek.When needed, the inserters report to work at11:30 p.m. and work 3-1/2 to 4 hours, with one ortwo 10-minute breaks. Regular full-time mailroomemployees work from 11:30 p.m. until 7:30 a.m. andreceive a half hour meal period.Inserters' duties consist of taking advertising in-serts from pallets where they are stacked accordingto size and feeding them into a pocket on a machinewhich inserts them into the newspaper. At times, theadvertisements are inserted by hand. There is no ex-perience necessary to be employed as an inserter oras a full-time mailroom employee. Inserters have thesame supervision as do other mailroom employeesand, on occasion, are assisted by the full-time mail-room employees in putting in the inserts. Generally,there is contact between inserters and full-time mail-room employees as both groups perform their func-tions in the Employer's mailroom.In view of the regularity with which some inserterswork, we conclude that those who meet the eligibilityformula provided herein are "regular part-time em-1Allmailroom personnelemployed by the Employerat its location atShadelands Drive in WalnutCreek, California,includingdockworkers; ex-cluding all otheremployees, casual employees,guards,and supervisors with-in the meaningof the Act.2 The Employer did not object to the addressograph operatorbeing in-cluded in the requestedunit and theRegionalDirectorincluded that em-ployeein the unit.223 NLRB No. 60 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees" as the Board customarilyusesthat term?Therefore, inasmuch as we have consistently includ-ed regular part-time employees such as inserters inmailroom units,4we shall include the regular part-time inserters in the unit here found appropriate bythe Regional Director.In circumstancessuchas existhere, where the in-serters have varying work histories with the Employ-er and evidence is lacking concerning their specificFarmersInsuranceGroup, et al.,143 NLRB 240 (1963).4 See R.W. Page Corporation,216 NLRB 944 (1975);The BakersfieldCalifornian,152 NLRB 1683 (1965);The Jacksonville Journal Company,116NLRB 1136 (1956);EveningNewsPublishing Company,93 NLRB 1355(1951); andThe PostPrinting andPublishing Co.,59 NLRB 1115 (1944). ThecaseofKnoxville News-SentinelCompany, Inc.,138 NLRB 782 (1962). reliedon by the Regional Director to support her contrary conclusion,isdistin-guishable as there the part-timers,unlike the inserters in the instant case,worked only I weekend day per week,they were not carried on the samepayroll as regular employees,there was a long bargaininghistory for a unitof mailroom employees which excluded the part-timers,and no labor orga-nization was seeking a broader unit.work records, the Board attempts to set an equitableformula for determining the placement of the em-ployees involved, based upon such factors as length,regularity, and currency of their employment.Weconclude that those inserters who have regularly av-eraged 4 hours or more per week for the last quarterprior to the eligibility date, who have not been termi-nated for cause or quit voluntarily, have a sufficientcommunity of interest for inclusion in the unit I andthat any inserter meeting this requirement shall beeligible to vote.Accordingly, we shall remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to her Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date ofissuanceof this Deci-sionon Review.[Excelsiorfootnote omitted frompublication.]S Allied Stores of Ohio, Inc.,175NLRB 966, 969 (1969).